DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Tom Cecil on June 3, 2022.
The claims 1, 11, 12, 13, and 15 have been amended as follows: 
--1. 	(CURRENTLY AMENDED) An accessory for an oscillating power tool comprising:
a body with an arbor for attaching to the oscillating power tool, the arbor comprising:
a first primary opening extending along a latitudinal axis of the accessory from a central opening to a first radial distance from a central axis of the arbor;
a second primary opening extending along a longitudinal axis of the accessory from the central opening to the first radial distance; 
a third primary opening extending along the latitudinal axis from the central opening to the first radial distance; 
a first set of secondary openings disjoined from the central opening and disposed between the first and second primary openings; and
a second set of secondary openings disjoined from the central opening and disposed between the second and third primary openings;
wherein the arbor is configured to receive a plurality of protruding drive elements from the oscillating power tool; and
wherein the first set of secondary openings and second set of secondary openings do not extend beyond the first radial distance.--
--11. 	(CURRENTLY AMENDED) An accessory for an oscillating power tool comprising:
a body with an arbor for attaching to the oscillating power tool, the arbor comprising:
a first primary opening extending from a central axis of the arbor outward along a portion of a latitudinal axis of the accessory;
a second primary opening extending from the central axis of the arbor outward along a portion of a longitudinal axis of the accessory, wherein the second primary opening extends to the same distance from the central axis as the first primary opening;
a third primary opening extending from the central axis of the arbor outward along a portion of the latitudinal axis, wherein the third primary opening extends to the same distance from the central axis as the first primary opening;
a first opening disjoined from the first and second primary openings and disposed between the first and second primary openings; and
a second opening disjoined from the first and second primary openings and disposed between the second and third primary openings;
wherein the arbor is configured to receive a plurality of protruding drive elements from the oscillating power tool;
wherein the first secondary opening and second secondary opening do not extend beyond the distance that the first primary opening extends from the central axis.--
--12. 	(CURRENTLY AMENDED) The accessory of claim 11, further comprising a third opening disjoined from the first and second primary openings and disposed between the first and second primary openings and a fourth opening disjoined from the first and second primary openings and disposed between the second and third primary openings. 
--13. 	(CURRENTLY AMENDED) The accessory of claim 12 wherein the arbor further comprises a fifth and sixth opening disjoined from the first and second primary openings and disposed between the first and third primary openings
--15. 	(CURRENTLY AMENDED) The accessory of claim 11, wherein at least one of the secondary openings is elongated radially from the central axis of the arbor, and further comprises a rounded end that is distal to the central axis of the arbor and a rounded end that is proximal to the central axis of the arbor.--
The following is an examiner’s statement of reasons for allowance: claims 1, 11, and 16 are allowable for setting forth an accessory for an oscillating tool comprising a body with an arbor, the arbor comprising a first primary opening extending along a latitudinal axis of the accessory from a central opening defining a central axis of the arbor to a first radial distance, a second primary opening extending along a longitudinal axis of the accessory from the central opening to the first radial distance, a third primary opening extending along the latitudinal axis from the central opening to the first radial distance, a first secondary opening disposed between the first and second primary openings; and a second secondary opening disposed between the second and third primary openings, wherein the first and second secondary openings do not extend beyond the first radial distance.
For example,  Kleinwaechter (2004/0098000) teaches an accessory for an oscillating tool comprising a body with an arbor, the arbor comprising a first primary opening (at 12 o’clock position) extending along a latitudinal axis of the accessory from a central opening defining a central axis of the arbor to a first radial distance, a second primary opening (10 o’clock position), a third primary opening (6 o’clock position)  extending along the latitudinal axis from the central opening to the first radial distance, a first secondary opening (small circles on the blade) disposed between the first and second primary openings; and a second secondary opening (small circles on the blade) disposed between the second and third primary openings.
While the make the second primary opening extending along a longitudinal axis (9 o’clock position) of the accessory from the central opening to the first radial distance is within the knowledge of one skilled in the art, there is no teaching to make wherein the first and second secondary openings do not extend beyond the first radial distance.

    PNG
    media_image1.png
    700
    959
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724